DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1, claims 34-50 and Species 6, Figures 6a-6d in the reply filed on 9/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 34-50 will be examined hereafter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 34 recites “said drive shaft is coupled in a rotationally fixed manner to said second component, and said drive housing is rotatably received on one of said first and second components and, under control by an actuator, is configured to be coupled in a rotationally fixed manner to said first component and to be uncoupled therefrom”. This limitation is awkwardly worded and renders the claim indefinite, as the phrase “is configured to be coupled in a rotationally fixed manner” is unclear (i.e. what “is configured to be coupled in a rotationally fixed manner”?). 
Claim 34 recites “and wherein: said drive shaft is coupled in a rotationally fixed manner to said second component, and said drive housing is rotatably received on one of said first and second components and, under control by an actuator, is configured to be coupled in a rotationally fixed manner to said first component and to be uncoupled therefrom; or said drive housing is coupled in a rotationally fixed manner to said second component, and said drive shaft, under control by the actuator, is configured to be coupled in a rotationally fixed manner to said first component and to be uncoupled therefrom. This alternative claim language is unclear and renders the claim indefinite, due to the term “or”, as it is unclear what is being claimed as alternative configurations. In other words, is Claim 34 requiring “said drive shaft is coupled in a rotationally fixed manner to said second component, and said drive housing is rotatably received on one of said first and second components and, under control by an actuator, is configured to be coupled in a rotationally fixed manner to said first component and to be uncoupled therefrom” or “said drive housing is coupled in a rotationally fixed manner to said second component, and said drive shaft, under control by the actuator, is configured to be coupled in a rotationally fixed manner to said first component and to be uncoupled therefrom”, or is claim 34 requiring “said drive housing is rotatably received on one of said first and second components and, under control by an actuator, is configured to be coupled in a rotationally fixed manner to said first component and to be uncoupled therefrom” or “said drive housing is coupled in a rotationally fixed manner to said second component, and said drive shaft, under control by the actuator, is configured to be coupled in a rotationally fixed manner to said first component and to be uncoupled therefrom”? Appropriate correction is required. 
Claim 40 recites “said rotary receptacle”. This term lacks proper antecedent basis and renders the claim indefinite (i.e. “a rotary receptacle” is recited in claim 35, however, claim 40 depends form claims 39, 37, 36, and 34)
Claim 41 recites “said rotary receptacle”. This term lacks proper antecedent basis and renders the claim indefinite (i.e. “a rotary receptacle” is recited in claim 35, however, claim 41 depends form claims 37, 36, and 34)
Claims 35-39 and 42-50 are rejected as depending from a rejected base claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 34, 36-38, and 48-50 are rejected under 35 U.S.C. 102a1 as being anticipated by Marin-Martinod et al. (US 6,334,276) (hereinafter Marin-Martinod).
Regarding claim 34, Marin-Martinod discloses a device, comprising: at least two components (Figure 3, elements 40 and 18) that are movable relative to each other, said at least two components including a first component (Figure 3, element 40) and a second component (Figure 3, element 18); a drive installation having a drive housing (Figure 3, considered at least housing of electric motor 20) and a drive shaft (Figure 3, element 38), said drive installation being configured to cause a relative movement of said first component relative to said second component; and wherein: said drive housing is coupled in a rotationally fixed manner to said second component (elements 20 and 18 are considered to be “rotationally fixed”), and said drive shaft, under control by the actuator (Figure 3, element 56), is configured to be coupled in a rotationally fixed manner to said first component and to be uncoupled therefrom (elements 38 and 40 are coupled in a “rotationally fixed manner” via combination of at least elements 56, 44, 66, 64).  
Regarding claim 36, Marin-Martinod discloses wherein said at least two components further include a third component (Figure 3, element 30) coupled to said second component (Figure 3, elements 30 and 40 are coupled via elements 48, 42, 52, and 33).  
Regarding claim 37, Marin-Martinod discloses further comprising two connector units that are movable relative to one another, and wherein a first said connector unit (Figure 3, element 48) is coupled to said first component or formed thereon, and wherein a second said connector unit (Figure 3, element 29) is coupled to said second component or to said third component.  
Regarding claim 38, Marin-Martinod discloses further comprising two mutually engaging spindle units disposed between said two connector units, said spindle units including a threaded spindle and a spindle nut (Figure 3, elements 30 and 33).  
Regarding claim 48, Marin-Martinod discloses wherein said drive installation comprises an electric drive motor (Figure 3, element 20).  
Regarding claim 49, Marin-Martinod discloses wherein said drive installation comprises a gearbox and said drive shaft forms a gearbox shaft of said gearbox (Examiner notes that the numerous “gears” (i.e. at least elements 48 and 52) are considered to satisfy the broad term “gearbox”, and element 38 is considered to satisfy the term “drive shaft”).  
Regarding claim 50, Marin-Martinod discloses further comprising a pre-load unit biasing said actuator toward an uncoupled position (element 56 is considered to satisfy the broad term “pre-load unit” and element 56 is capable of biasing element 58 into a coupled and uncoupled position).


Claims 34, 36-38, and 49-50 are rejected under 35 U.S.C. 102a1 as being anticipated by Marin-Martinod et al. (US 6,334,276) (hereinafter Marin-Martinod)
Regarding claim 34, as best understood, Marin-Martinod discloses a device, comprising: at least two components that are movable relative to each other, said at least two components including a first component (Figure 3, elements 20 and 38) and a second component (Figure 3, element 24); a drive installation (Figure 3, considered combination of at least elements 48, 52, 33, 30, 29) having a drive housing (Figure 3, element 29) and a drive shaft (Figure 3, element 33), said drive installation being configured to cause a relative movement of said first component relative to said second component; and wherein: said drive housing (element 29) is coupled in a rotationally fixed manner to said second component (element 24) , and said drive shaft (element 33), under control by the actuator (Figures 3-5, considered combination of at least elements 56 and 58) , is configured to be coupled in a rotationally fixed manner to said first component (element 38) and to be uncoupled therefrom.

Regarding claim 36, as best understood, Marin-Martinod discloses wherein said at least two components further include a third component (Figure 3, element 30) coupled to said second component.  
Regarding claim 37, as best understood, Marin-Martinod discloses further comprising two connector units that are movable relative to one another, and wherein a first said connector unit (Figures 3-5, element 44) is coupled to said first component or formed thereon, and wherein a second said connector unit (Figure 3, element 28) is coupled to said second component or to said third component.  
Regarding claim 38, as best understood, Marin-Martinod discloses further comprising two mutually engaging spindle units disposed between said two connector units, said spindle units including a threaded spindle (Figure 3, element 33) and a spindle nut (Figure 3, element 30).  
Regarding claim 49, as best understood, Marin-Martinod discloses wherein said drive installation comprises a gearbox and said drive shaft forms a gearbox shaft of said gearbox (Examiner notes that the numerous “gears” (i.e. at least elements 48 and 52) are considered to satisfy the broad term “gearbox”, and element 33 is considered to satisfy the broad term “drive shaft”).  
Regarding claim 50, as best understood, Marin-Martinod discloses further comprising a pre-load unit (element 56 is considered to satisfy the broad term “pre-load unit” and element 56 is capable of biasing element 58 into a coupled and uncoupled position) biasing said actuator toward an uncoupled position.


Claims 34-41, 44-46, and 48-50 are rejected under 35 U.S.C. 102a1 as being anticipated by Marin-Martinod et al. (US 6,334,276) (hereinafter Marin-Martinod)
Regarding claim 34, as best understood, Marin-Martinod discloses a device, comprising: at least two components that are movable relative to each other, said at least two components including a first component (Figure 3, element 29) and a second component (Figure 3, element 33); a drive installation (Figures 3-6, considered combination of at least elements 20, 38, 56, 44, 58, 64, 66, 40, 46, 48, 42) having a drive housing (Figures 5-6, element 52) and a drive shaft (Figures 5 and 6, considered shaft of element 56, on which element 58 is mounted), said drive installation being configured to cause a relative movement of said first component relative to said second component; and wherein: said drive housing is coupled in a rotationally fixed manner to said second component, and said drive shaft, under control by the actuator (element 56), is configured to be coupled in a rotationally fixed manner to said first component and to be uncoupled therefrom.  
Regarding claim 35, as best understood, Marin-Martinod discloses wherein said first component is equipped with a rotary receptacle (Figure 3, element 29) and said second component is rotatably received on said rotary receptacle.  
Regarding claim 36, as best understood, Marin-Martinod discloses wherein said at least two components further include a third component (Figure 3, element 30) coupled to said second component.  
Regarding claim 37, as best understood, Marin-Martinod discloses further comprising two connector units that are movable relative to one another, and wherein a first said connector unit (Figure 3, element 31) is coupled to said first component or formed thereon, and wherein a second said connector unit (Figure 3, elements 42 and 50) is coupled to said second component or to said third component.  
Regarding claim 38, as best understood, Marin-Martinod discloses further comprising two mutually engaging spindle units disposed between said two connector units, said spindle units including a threaded spindle (Figure 3, element 33) and a spindle nut (Figure 3, element 30).  
Regarding claim 39, as best understood, Marin-Martinod discloses wherein said second component is a threaded spindle and said third component is a spindle nut.
Regarding claim 40, as best understood, Marin-Martinod discloses wherein a relative mutual axial position of said spindle units varies in a relative movement of said connector units in relation to each other, and wherein said spindle nut radially surrounds said threaded spindle (See Figure 3), said threaded spindle is at least 30% longer than said spindle nut (See Figure 3), and said threaded spindle is rotatable in relation to said spindle nut and in relation to said rotary receptacle (See Figure 3).
Regarding claim 41, as best understood, Marin-Martinod discloses wherein an annular-cylindrical cavity is formed radially between said rotary receptacle and said first spindle unit (See Figure 3, considered “cavity” of element 29 in which element 33 is located).
Regarding claim 44, as best understood, Marin-Martinod discloses further comprising a controllable brake installation (Figure 3, elements 20 and 56 are considered to satisfy the broad term “controllable brake”) configured to influence a movement between said components.  
Regarding claim 45, as best understood, Marin-Martinod discloses wherein said brake installation is a controllable rotary brake (element 20 is an electric motor that satisfied the broad term “rotary brake”) configured for, in a controlled manner, at least partially damp a movement of a door installation between a closing position and an opening position (See at least Abstract “The invention relates to an actuator for operating an access door on an aeroplane”).  
Regarding claim 46, as best understood, Marin-Martinod discloses wherein said brake installation is disposed to be effective between said rotary receptacle of said first component and of said second component (Figure 3, element 20 is considered to be “effective” between elements 29 and 33).  
Regarding claim 48, as best understood, Marin-Martinod discloses wherein said drive installation comprises an electric drive motor (element 20).  
Regarding claim 49, as best understood, Marin-Martinod discloses wherein said drive installation comprises a gearbox and said drive shaft forms a gearbox shaft of said gearbox (Examiner notes that the numerous “gears” (i.e. at least elements 48 and 52) are considered to satisfy the broad term “gearbox”, and element 33 is considered to satisfy the broad term “drive shaft”.  
Regarding claim 50, as best understood, Marin-Martinod discloses further comprising a pre-load unit (element 56 is considered to satisfy the broad term “pre-load unit” and element 56 is capable of biasing element 58 into a coupled and uncoupled position) biasing said actuator toward an uncoupled position.


Claims 34 and 48-50 are rejected under 35 U.S.C. 102a1 as being anticipated by DE9218638.
Regarding claim 34, as best understood, DE9218638 discloses a device, comprising: at least two components that are movable relative to each other, said at least two components including a first component (Figure 5, element 20) and a second component (Figures 2-3, element 18); a drive installation having a drive housing (Figures 2-3, element 4a) and a drive shaft (Figures 2-4, element 7), said drive installation being configured to cause a relative movement of said first component relative to said second component; and wherein: said drive shaft is coupled in a rotationally fixed manner to said second component (Figures 2-3, element 8), and said drive housing is rotatably received on one of said first and second components and, under control by an actuator (Figures 2-3, element 25, 21), is configured to be coupled in a rotationally fixed manner to said first component and to be uncoupled therefrom; 
Regarding claim 48, DE9218638 discloses wherein said drive installation comprises an electric drive motor (element 4).  
Regarding claim 49, DE9218638 discloses wherein said drive installation comprises a gearbox and said drive shaft forms a gearbox shaft of said gearbox.
Regarding claim 50, DE9218638 discloses further comprising a pre-load unit biasing said actuator toward an uncoupled position.


Allowable Subject Matter
As best understood, Claims 42, 43, and 47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634